Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This is in response to the Applicants' amendment(s) received March 1, 2021 ("Amendment").

Status of Claims
Claims 1, 5, 7, 9, 13, 15, and 17 have been amended.
Claims 1-20 are pending.

Continuation
This application is a continuation application of U.S. Application No. 12/157,910 filed May 12, 2008, now US Patent 10,074,117, which claims the benefit of US Provisional Application No. 60/928,587 filed May 10, 2007 ("Parent Application(s)"). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application(s). Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application(s) are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application(s) need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Response to Arguments
112 Rejection
The claims remain rejected for the reasons outlined below in the 112 rejections. 
101 Rejection
The applicant alleges that with the introduction of at least one processor and further specificity that the conversation context is based at least partially on “the plurality of settings and a subset of the messages exchanged between the platform and the mobile device users” and changing the ‘receiving’ step to “detecting, by at least one processor of the platform, a new message comprising the at least one keyword and received from the first mobile device user subsequent to the subset of messages by continuing to monitor the messages exchanged between the platform and the mobile device users accessing the platform” render the claims eligible under section 101 (see page 12 of the Amendment). The examiner respectfully disagrees.
First, the recited “at least one processor” of the platform is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, the at least one processor of the platform), or to any other technology or technical field - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than 
Insofar as the specificity of that the conversation context is based at least partially on the plurality of settings and a subset of the messages exchanged between the platform and the mobile device users, this, too, recites abstract idea as such description describes mental activities that can be performed with human mind with pen and paper. 
In regards to the claimed limitation of “detecting a new message comprising the at least one keyword and received from the first mobile device user subsequent to the subset of messages by continuing to monitor the messages exchanged between the platform and the mobile device users accessing the platform”, this, too, falls within abstract idea with exception to additional element of platform as the claimed limitation recites detecting a new message comprising the particular keyword and received from the first user subsequent to the subset of messages by performing of monitoring of the messages, e.g. from collection of the messages which is equivalent to data collection. This is equivalent to evaluating messages to detect a particular message that comprises the at least one keyword, which can be performed with human mind.
As such, the claim remain rejected under 101. 
Prior Art/Double Patenting Rejections
The prior art and the double patenting rejection(s) have been removed based on the claim amendment(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Prong 1
In the instant case, claims 7-12 (group I) are directed to a method (i.e. process) while claims 1-6 (group II) are directed to a processor based server. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 1 recites: A computer-implemented method of facilitating mobile commerce transactions between a platform and mobile device users, comprising: 
receiving, by at least one processor of the platform from a user via a user interface, a plurality of settings including at least one keyword; 
monitoring, with at least one processor of the platform, messages exchanged between the platform and mobile device users accessing the platform over a wireless telecommunications network via respective mobile devices; 
determining, with at least one processor of the platform, a conversational context based at least partially on the plurality of settings and a subset of the messages exchanged between the platform and the mobile device users, the subset of messages received from a first mobile device user;
detecting, by at least one processor of the platform, a new message comprising the at least one keyword and received from the first mobile device user subsequent to the subset of messages by continuing to monitor the messages exchanged between the platform and the mobile device users accessing the platform; 
generating, with at least one processor of the platform, at least one response to the new message based at least partially on the conversational context and the at least one keyword, wherein the at least one keyword is associated with a plurality of possible responses corresponding to a plurality 
receiving, by at least one processor of the platform through the at least one mobile content page, transaction data from the first mobile device user; and 
processing, with at least one processor of the platform, a transaction for the first mobile device user based at least partially on the transaction data.
	(Emphasis added on the additional element(s))

Step 2A, 1st prong: Here, the claim describes a process for facilitating a commerce transaction between two entities. The process allows an entity to receive a plurality of setting including at least one keyword. The entity monitors messages exchanged between the entity and users and determines a conversational context based at least partially on the plurality of settings and a subset of the message exchanged between the entity and the users. The entity further utilizes the at least one keyword in detecting a new message comprising the at least one keyword in a continue monitor messages exchanged between the entity and the users. The entity further generates at least one response, e.g. mobile content page, to the new message at least partially on the conversational context and the at least one keyword. This mobile content page allows the entity to receive transaction data from the user and allows the entity to process a transaction for the user based at least partially on the transaction data. Hence, the claim recites a process in which messages exchanged between users and the entity is monitored in order to determine a conversational context for a specific user based on at least plurality of settings and detecting a new message from monitoring further exchanged messages to generate a response and using the response to receive transaction data for processing a transaction using the received transaction data. Hence, the claim recites certain methods of organizing human activity, e.g. based on the conversational context and at least one keyword, messages are monitored and a response 
The examiner submits that claims 9 and 17, the other independent claims, recite significantly similar subject matter as claim 1, e.g. claim 9 being directed to a system for performing the function(s) recited in claim 1 and claim 17 representing a product, e.g. CRM, for performing the function(s) recited in claim 1. Hence, claims 9 and 17 also recite a certain methods of organizing human activity, and thus recites an abstract idea. 

Step 2B, 2nd prong: Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), e.g. at least one processor of the platform, user interface, mobile device(s) accessing the platform over a wireless telecommunication network, platform comprising at least one server computer including at least one processor, at least one non-transitory computer-readable medium including program instructions, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, the platform and/or at least one processor responsible for performing the recited steps/functions), or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the platform and/or the at least one processor individually or in combination. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The claim further recites monitoring of messages exchanged between the platform and the mobile device users. However, this is merely a data gathering. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claims 4-6, 11-14, and 19 further describe the determination of the conversational context and identification of the subset of messages without reciting additional elements.
Regards to claims 7 and 15, the claim recite additional element of stateless communication protocol, specifically that the messages are exchanged with the stateless communication protocol. However, this is recited at a high-level generality and merely describes the nature of the messages that is monitored such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Furthermore, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
Claims 8, 16, and 20 include eligible subject matter as the claim(s) recite that the at least one mobile content page is generated based at least partially on a device profile associated with the first mobile device user. For example, instant Specification describes in paragraph [0029] that the device 74 may be a wireless PDA or a mobile telephone, etc. Accordingly, different mobile devices and/or mobile telecommunication services providers support different capabilities, i.e., different screen sizes, different browsers or browser features, etc. In order to optimize the output content for the device 74, the CRE 30 utilizes the device profile in order to dynamically customize the output content. The claim limitations integrates the exception into a practical application as the combination of additional elements in the claim apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the 
The applicant alleges that with the introduction of at least one processor and further specificity that the conversation context is based at least partially on “the plurality of settings and a subset of the messages exchanged between the platform and the mobile device users” and changing the ‘receiving’ step to “detecting, by at least one processor of the platform, a new message comprising the at least one keyword and received from the first mobile device user subsequent to the subset of messages by continuing to monitor the messages exchanged between the platform and the mobile device users accessing the platform” render the claims eligible under section 101 (see page 12 of the Amendment). The examiner respectfully disagrees.
First, the recited “at least one processor” of the platform is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer (here, the at least one processor of the platform), or to any other technology or technical field - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.

In regards to the claimed limitation of “detecting a new message comprising the at least one keyword and received from the first mobile device user subsequent to the subset of messages by continuing to monitor the messages exchanged between the platform and the mobile device users accessing the platform”, this, too, falls within abstract idea with exception to additional element of platform as the claimed limitation recites detecting a new message comprising the particular keyword and received from the first user subsequent to the subset of messages by performing of monitoring of the messages, e.g. from collection of the messages which is equivalent to data collection. This is equivalent to evaluating messages to detect a particular message that comprises the at least one keyword, which can be performed with human mind.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 1, the claim recites “determining, with at least one processor of the platform, a conversational context based at least partially on the plurality of settings and a subset of the messages exchanged between the platform and the mobile device users, the subset of messages received from a first mobile device user”. The examiner submits that the applicant appears to point to paragraphs [0018]-[0021] for support for the claimed limitation (see pages 8-11). Paragraph [0018] merely describes the desired result, e.g. to track related messages and provide a conversational context for the communications exchanged between the platform 10 and the device 74. Paragraph [0019] describes how CTE 40 identifies which messages are from the same user, e.g. by monitoring or otherwise detecting the MSID, for limiting a particular conversational context. Paragraph [0020] describes at high level the advantage of CTE 40, e.g. for distinguishing the particular context of a given conversation. Paragraph [0021] provides use case in establishing a context for conversation, particularly that once a message that contain the defined keyword “loc” is received from the device 74 of the user 72, the platform 10 returns a message in accordance with the defined reply, i.e., including the partial list of store locations. In this case the CTE 40 will recognize that a conversation has begun between the platform 10 and the device 74 regarding store locations, and will recognize that the current state of the conversation has presented concluded with the platform 10 providing the device 74 a partial list of store location. This allows the CTE 40 to reply appropriate response for the context and state for the given conversation once the CTE 40 receives “m”, a second keyword, from the device 74 of the user 72, e.g. to 
Here, the section does not describe the claimed limitation that the at least one processor of the platform determines a conversational context based at least partially on the plurality of setting and a subset of the messages exchanged between the platform and the mobile device users (emphasis added). The Specification merely describes a specific situation in which a message between a mobile device user and a platform, in which the message includes the keyword “loc”, is utilized to establish a context for the present conversation. There is simply no support that the at least one processor of the platform determines a conversational context based at least partially on the plurality of settings and a subset of the messages exchanged between the platform and the multiple mobile device users.
Furthermore, the claimed limitation appears to be a broader representation of the specific embodiment described in the Specification. For example, paragraph [0021] describes use of two keywords, i.e. first keyword to determine the conversational context and second keyword to detect a new message for generating a response based at least partially on the conversational context. The claim, however, is silent to the first keyword rather broadly describes a plurality of settings including at least one keyword. Given such broad nature of the claim, the Specification does not describe how the conversational context is determined by at least one processor of the platform without the first keyword. See MPEP 2161.01 I for computer implemented invention requirement for 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph.
Moreover, the claim is rejected as the claim attempts to combine embodiments in the Specification. For example, paragraph [0021] describes determining conversational context based on the first keyword “loc” and utilizing a subsequent keyword “m” for providing a response based on the conversational context and the subsequent keyword “m”. The paragraph, however, is specific to providing information. The paragraphs that specifically describe m-commerce transaction in the 
Claims 9 and 17 are significantly similar to claim 1, hence are rejected similarly.
The dependent claims are rejected as they depend on claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claim 1, the scope of the claim is unclear. The claim recites “a subset of the messages exchanged between the platform and the mobile device users”. The claim, however, subsequently 
Claims 9 and 17 are significantly similar to claim 1, hence are rejected similarly.
The dependent claims are rejected as they depend on claim(s) above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 7,693,902 discloses a methods and apparatus for searching data via text messaging. The search service searches for content based on the search term and context data, such as location of a submitting client device. The most relevant search result from the most relevant category is transmitted in an initial result text message and additional text keyword, e.g. “m”, is used to display more result. The result is sent via web pages including WAP, HDML, WML, etc.

US 20050272473 discloses a method and system that allows a mobile user to utilize directory assistance to provide information which the user may use to acquire information and complete m-commerce.
US Patent Application No. 2006/0129633 that discloses a customized messaging system including under-defined shortcuts into full text equivalents. 
US patent No. 2006/0184625 that discloses processing queries that are provided as short messages. 
US Patent Application No. 2003/0126090 that discloses natural conversation with a computer platform for commerce transaction including searching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEVEN S KIM/               Primary Examiner, Art Unit 3685